NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

IN RE HTC CORPORATION AND
HTC AMERICA, INC.,
Petitioners.

Miscellaneous Docket No. 130

On Petition for Writ of Mandamus to the United States
District Court for the Eastern District of Texas in case no.
lO-CV-l 12, Judge Rodney Gilstrap.

ON PETITION

ORDER

HTC Corporation and HTC America, Inc. submit a pe-
tition for a writ of mandamus to direct the United States
District Court for the Eastern District of Texas to vacate
its order denying a motion to transfer the case to the
United States District Court for the Northern District of
Ca1ifornia and to direct the Eastern District of Texas to
transfer the case.

Upon consideration there0f,
IT IS ORDERED THAT:

2

MobileMedia Ideas LLC is directed to respond no later
than June 13, 2012.

FOR THE COURT
 3 1 2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Yar R. Chaikovsky, Esq.
Samuel F. Baxter, Esq.
United States District Court for the Eastern District

of Texas, Clerk
SS